            Case 6:21-cv-00614-ADA Document 1 Filed 06/15/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION




        Display Vectors LLC,                                 Case No. 6:21-cv-614

                Plaintiff,                                   Patent Case

                v.                                           Jury Trial Demanded

        Acer Inc.,

                Defendant.



                               COMPLAINT FOR PATENT INFRINGEMENT

       1.      Plaintiff Display Vectors LLC (“Plaintiff”), through its attorneys, complains of

Acer Inc. (“Defendant”), and alleges the following:

                                                PARTIES

       2.      Plaintiff Display Vectors LLC is a corporation organized and existing under the

laws of Delaware that maintains its principal place of business at 261 West 35th St, Suite 1003

New York, NY 10001.

       3.      Defendant Acer Inc. is a corporation organized and existing under the laws of

Taiwan that maintains an established place of business at 1F, 88, Sec. 1, Xintai 5th Road, Xizhi,

New Taipei City 221, Taiwan.

                                             JURISDICTION

       4.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.




                                                1
             Case 6:21-cv-00614-ADA Document 1 Filed 06/15/21 Page 2 of 4




        5.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

        6.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                    VENUE

        7.      Venue is proper in this District under 28 U.S.C. § 1391(c) because Defendant is a

foreign corporation. In addition, Defendant has committed acts of patent infringement in this

District, and Plaintiff has suffered harm in this district.

                                               PATENT-IN-SUIT

        8.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

6,785,128 (the “Patent-in-Suit”); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patent-in-Suit.

Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present action

for infringement of the Patent-in-Suit by Defendant.

                                              THE ’128 PATENT

        9.      The ’128 Patent is entitled “Portable computer having cover support means,” and

issued 2004-08-31. The application leading to the ’128 Patent was filed on 2000-06-12. A true

and correct copy of the ’128 Patent is attached hereto as Exhibit 1 and incorporated herein by

reference.

                              COUNT 1: INFRINGEMENT OF THE ’128 PATENT

        10.     Plaintiff incorporates the above paragraphs herein by reference.

        11.     Direct Infringement. Defendant directly infringed one or more claims of the

’128 Patent in at least this District by making, using, offering to sell, selling and/or importing,
                                                  2
             Case 6:21-cv-00614-ADA Document 1 Filed 06/15/21 Page 3 of 4




without limitation, at least the Defendant products identified in the charts incorporated into this

Count below (among the “Exemplary Defendant Products”) that infringed at least the exemplary

claims of the ’128 Patent also identified in the charts incorporated into this Count below (the

“Exemplary ’128 Patent Claims”) literally or by the doctrine of equivalents. On information and

belief, numerous other devices that infringed the claims of the ’128 Patent have been made, used,

sold, imported, and offered for sale by Defendant and/or its customers.

        12.     Defendant also directly infringed, literally or under the doctrine of equivalents,

the Exemplary ’128 Patent Claims, by having its employees internally test and use these

Exemplary Products.

        13.     Exhibit 2 includes charts comparing the Exemplary ’128 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’128 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’128 Patent Claims.

        14.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        15.     Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        16.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the following relief:

        A.      A judgment that the ’128 Patent is valid and enforceable


                                                     3
            Case 6:21-cv-00614-ADA Document 1 Filed 06/15/21 Page 4 of 4




       B.       A judgment that Defendant has infringed directly one or more claims of the ’128

                Patent;

       C.       An accounting of all damages not presented at trial;

       D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                for Defendant's past infringement at least with respect to the ’128 Patent.

       E.       And, if necessary, to adequately compensate Plaintiff for Defendant's

                infringement, an accounting:

                 i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                      and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                      that it incurs in prosecuting this action;

                ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting

                      this action; and

               iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                      deems just and proper.


Dated: June 15, 2021                     Respectfully submitted,

                                                /s/ Isaac Rabicoff
                                                Isaac Rabicoff
                                                Rabicoff Law LLC
                                                5680 King Centre Dr, Suite 645
                                                Alexandria, VA 22315
                                                7736694590
                                                isaac@rabilaw.com


                                                Counsel for Plaintiff
                                                Display Vectors LLC




                                                   4
